STACY. C. J., dissenting.
On 5 March, 1930, the Grievance Committee of the North Carolina State Bar Association filed an accusation against the respondent, a duly licensed attorney, engaged in the practice of law in the city of Charlotte. The accusation was based upon C. S., 207. Attached to the accusation was the affidavit of S. J. Biggers wherein it was set forth that the said Strickland "did solicit from affiant certain professional business; that affiant then had a claim in the nature of personal damage or injury to his little girl, and that the said attorney did approach affiant without any request on the part of affiant and did then and there request affiant to allow him to represent affiant as attorney in the said matter for hire." Thereupon, the solicitor of the Fourteenth Judicial District prepared an accusation and citation which was duly served upon the respondent. The said accusation charged that the said attorney had solicited professional business form S. J. Biggers and eleven other persons named *Page 631 
in the instrument. Thereupon the presiding judge issued an order to the respondent to appear and answer said charges. On 29 March, the accused appeared in open court and moved to strike out the names of all persons from the accusation except the name of S. J. Biggers. Said motion was overruled, and thereupon the respondent moved to nonsuit and quash all counts set out in the accusation of the solicitor except the count relating to transactions with S. J. Biggers. These motions were overruled and the respondent excepted. Thereupon the respondent asked that a bill of particulars be furnished by the solicitor. This request was granted, and the bill of particulars be furnished by the solicitor contained the names of twelve persons, including S. J. Biggers, Pete Fellos and D. J. May. The accused filed an answer denying all the allegations set out in the accusation of the Grievance Committee and of the solicitor. Other motions were made by the said attorney and were all overruled by the trial judge.
The cause came on for trial upon the following issues:
1. "Did the respondent, H.L. Strickland, while engaged as a licensed attorney, solicit professional business from Pete Fellos, as alleged?"
2. "Did the respondent, H.L. Strickland, while engaged as a licensed attorney, solicit professional business from S. J. Biggers, as alleged?"
3. "Did the respondent, H.L. Strickland, while engaged as a licensed attorney, solicit professional business from D. J. May, as alleged?"
The jury answered the first issue "Yes"; the second issue "No," the third issue "No," and recommended mercy.
Thereupon, a judgment was entered disbarring the respondent and forbidding him to practice law in any court or before any judge, justice, board, commission or other public authority, from which judgment the respondent appealed.
There are two methods by which an attorney may be disbarred:
1. By the exercise of inherent power of the courts in the orderly administration of public justice. This method may be characterized as the judicial method.
2. The statutory method prescribed by C. S., 208, et seq.
The first method was set up In the Matter of Ebbs, 150 N.C. 44, wherein it is written: "We do not entertain any doubt that, in the absence of restrictive legislation, the courts have an inherent power to strike from their rolls names of attorneys who are found by reason of *Page 632 
their conduct unfit and unworthy members." See, also, S. v. Johnson,171 N.C. 799; McLean v. Johnson, 174 N.C. 345. In the case at bar an addendum to the record discloses that on 18 July, 1929, Judge Thomas J. Shaw, while holding the courts for Mecklenburg County, issued an order appointing three members of the Charlotte bar as commissioners to investigate the conduct of the respondent, H.L. Strickland. However, the record does not disclose that any proceedings were had in pursuance of said order. Hence, the only question involved is whether the respondent was disbarred in accordance with the statutory method.
What, then, is the statutory method? C. S., 204, provides in substance that no attorney may be deprived of his right to practice law except upon two conditions: (a) "For a cause set forth in this chapter"; (b) "according to the provisions thereof." The "provisions thereof" prescribe in sections C. S., 208, et seq., that the proceeding for disbarment (1) "shall be instituted and prosecuted only by the Committee on Grievances of the North Carolina State Bar Association"; (2) upon a written accusation "accompanied by the written affidavit of any person or persons who make charges against said attorney," etc.; (3) such accusation to be delivered to the solicitor who "shall draw up such accusation citing the accused to appear," etc.
An examination of the foregoing provisions of the statute leads to the conclusion that the solicitor is not authorized to "draw up such accusation" upon his own initiative or according to his own notion. It is not his accusation, but the accusation of the Committee on Grievances of the North Carolina State Bar Association. Consequently, he has no statutory power to add to it or subtract from it. The accusation of the Grievance Committee consists of three essential elements, viz.: (a) It must be properly signed; (b) duly attested; (c) and accompanied by sufficient affidavit. The affidavit is in the nature of a statutory bill of particulars attached to the accusation of the Grievance Committee.
Discussing the effect of a bill of particulars, Stacy, C. J., wrote inS. v. Wadford, 194 N.C. 336: "When once ordered and furnished, the bill of particulars becomes a part of the record and serves (1) to inform the defendant of the specific occurrences intended to be investigated on the trial, and (2) to regulate the course of the evidence by limiting it to the items and transactions stated in the particulars." The only affidavit attached to the accusation of the Grievance Committee was signed and verified by S. J. Biggers, setting forth that the accused had solicited from him certain professional business. Therefore, the solicitor was without authority to drive afield and sweep into the case a multitude of transactions that so far as the record discloses had never been considered by the Grievance Committee of the North Carolina State Bar *Page 633 
Association, more especially, when the respondent had been afforded no opportunity to face his accusers before the Grievance Committee, which is the tribunal created by law to hear the charges in the first instance.
The courts everywhere are in accord upon the proposition that if a valid statutory method of determining a disputed question has been established, such remedy so provided is exclusive and must be first resorted to and in the manner specified therein. Mfg. Co. v. Commissioners,  189 N.C. 99;Mfg. Co. v. Commissioners of Pender County, 196 N.C. 744; First NationalBank v. Weld, 264 U.S. 450; Gorham v. Mfg. Co., 266 U.S. 265.
Manifestly, the trial of the cause exceeded the bounds of the statute and the motions made by respondent to nonsuit and quash all charges except those set forth in the affidavit of Biggers should have been granted, and the failure to do so by the trial judge is error.
It appears from the record that the respondent was acquitted upon the charge preferred by Biggers, and it necessarily follows that the judgment disbarring him from the practice of his profession was erroneously entered, and the defendant should be discharged.
Reversed.